(Slip Opinion)            Cite as: 579 U. S. ____ (2016)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 13–1496
                                     _________________


     DOLLAR GENERAL CORPORATION, ET AL., 

  PETITIONERS v. MISSISSIPPI BAND OF CHOCTAW 

                 INDIANS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                   [June 23, 2016] 


   PER CURIAM.
   The judgment is affirmed by an equally divided Court.